Citation Nr: 0713439	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  96-36 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for phlebitis of the left 
leg.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant served on active duty from November 1952 to 
November 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the claim of entitlement to 
service connection for phlebitis was denied.  Thereafter, the 
veteran filed a timely appeal to the Board. In October 2001, 
the Board denied the veteran's claim.  The veteran instituted 
an appeal to United States Court of Appeals for Veterans 
Claims (Court).

In June 2002, the Court pursuant to a joint motion of the 
parties, the Court vacated the Board's October 2001 decision, 
and remanded the case to the Board.  In January 2003, the 
Board requested an opinion regarding the veteran's claim from 
a VA medical expert in vascular diseases.  Based on the 
physician's response, the Board, in July 2003, denied service 
connection for phlebitis.

The veteran appealed that decision to Court.  Pursuant to a 
joint motion, the Court vacated the Board's July 2003 
decision, and remanded the case to the Board for actions 
consistent with the joint motion.  In September 2004, the 
Board remanded case to the RO to afford due process.  After 
the development was completed, the case was returned to the 
Board and the Board again denied the claim in a February 2005 
decision.  

The veteran again appealed to the Court, and the Court 
vacated the Board's February 2005 decision and remanded the 
case for proceedings consistent with the Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As noted above, in January 2003, the Board requested a VHA 
medical opinion pursuant to 38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 20.901 (2002), and an opinion was provided 
by the VA Chief of Vascular Surgery at the Phoenix, VA 
Medical Center.  The VA medical opinion was determined by the 
Court to be inadequate to constitute competent evidence for 
deciding the claim because it appeared that the examiner 
isolated one of the veteran's statements made during his 
personal hearing in March 20, 2001, which indicated that his 
"foot swelled" after the in-service hospitalization when in 
fact his self-reported history included symptoms affecting 
his leg as well.  See Transcript of Personal Hearing dated 
March 20, 2001 at pages 3 and 7; Joint Motion for Remand of 
May 2004 at pages 2-3; Appellant's opening Brief dated 
October 6, 2005 at pages 4-6.  

In light of the foregoing, the Board considers that further 
clarification of basis of the examiner's opinion is required 
for the development of this appeal.

Further, during the pendency of this appeal, the United 
States Court of Appeals (Court) also issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The record does not reflect that the 
veteran was provided with such notice.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
VCAA notification letter that complies 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), such that the 
letter includes information concerning 
a disability rating and an effective 
date for the award of benefits. 

2.  The veteran is to be scheduled for 
a VA peripheral vascular examination to 
be conducted by a vascular surgeon.  If 
one is not available at that facility, 
the veteran is to be afforded a fee-
basis examination by a vascular 
surgeon.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the surgeon for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner. 

Following a review of the claims 
folder, the physician is requested to 
render an opinion, based on the 
veteran's description of his in-service 
symptoms and hospitalization, whether 
it is as least as likely as not that 
the veteran developed chronic phlebitis 
in service (as opposed to acute and 
transitory phlebitis), and if he did, 
whether it is as likely as not that his 
bilateral phlebitis diagnosed in 
October 1981, and deep vein thrombosis 
diagnosed in 1994 are etiologically 
related to in service phlebitis, if 
any. 

Pursuant to a Court Order, the surgeon 
is to ignore any reference by the 
veteran to his left foot swelling in 
service, as his attorney as 
successfully argued that the veteran's 
reference to a swelling of the "left 
foot" was faulty, and apparently 
lacked credibility.  Instead, the 
surgeon is instructed to rely on the 
veteran's self-reported history of his 
left leg swelling, as there are no 
service medical records to verify this 
fact.  

The examiner is requested to discuss 
the distinctions, if any, as to acute 
and chronic phlebitis and to identify 
whether there was any event or incident 
in service, e.g. trauma, acute 
phlebitis and or chronic phlebitis, 
that would have precipitated the 
currently diagnosed deep vein 
thrombosis.  In addition, the veteran 
has acknowledged that he did not 
receive treatment between 1953 and 
nearly 30 or more years later; the 
examiner is additionally requested to 
comment as to the significance, if any, 
as to the absence of treatment with 
anticoagulants during that period vis-
à-vis the likelihood that if the 
veteran had phlebitis at all during 
service whether such was chronic or 
acute phlebitis.  

The complete rationale for all opinions 
expressed must be provided.  All 
reports should be typed.  

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the RO 
must furnish to the veteran and any 
representative an appropriate SSOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



